Exhibit 8 SUBSIDIARIES OF THE REGISTRANT Name Jurisdiction VivoPower International Services Limited Jersey VivoPower International Holdings Limited UK VivoPower Pty Limited Australia Aevitas O Holdings Pty Limited Australia Aevitas Group Limited Australia Aevitas Holdings Pty Limited Australia Electrical Engineering Group Pty Limited Australia JA Martin Electrical Limited Australia Kenshaw Electrical Pty Limited Australia VivoPower WA Pty Limited Australia VVP Project 1 Pty Limited Australia VVP Project 2 Pty Limited Australia Amaroo Solar Tco Pty Limited Australia Amaroo Solar Hco Pty Limited Australia Amaroo Solar Fco Pty Limited Australia Amaroo Solar Pty Limited Australia SC Tco Pty Limited Australia SC Hco Pty Limited Australia SC Fco Pty Limited Australia SC Oco Pty Limited Australia ACN 613885224 Pty Limited Australia VivoPower USA LLC United States VivoRex LLC United States VivoPower Singapore Pte Limited Singapore
